Citation Nr: 1017051	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-04 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Whether effective dates for the removal of the Veteran's 
first wife, V. W., and the addition of his second wife, L. 
W., as dependents were properly assigned.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1992 to November 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1. The Veteran married his former wife "V" in October 2000.  
He divorced his former wife "V" on July [redacted], 2004.  

2. The Veteran married his current wife "L" on July [redacted], 2004.  

3.  VA did not become aware of the Veteran's remarriage until 
June 2007.


CONCLUSIONS OF LAW

1.  An effective date of July 31, 2004, for the removal of 
"V" as the Veteran's dependent was properly assigned.  
38 U.S.C.A. §§ 5107, 5111, 5112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.400, 3.401, 3.500, 3.501 (2009).

2.  An effective date of July 1, 2007, for the addition of 
"L" as the Veteran's dependent was properly assigned.  
38 U.S.C.A. §§ 5107, 5111, 5112; 38 C.F.R. §§ 3.400, 3.401, 
3.500, 3.501.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides for the rates of disability compensation, 
and for payment of additional compensation, for dependents of 
Veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135 (West 2002 & Supp. 2009).  In 
this case, the Veteran is 40 percent disabled.

The effective date of a reduction of pension or compensation 
by reason of marriage, annulment or divorce on or after 
October 1, 1982, or death of a dependent of a payee, shall be 
the last day of the month in which such marriage, annulment, 
divorce or death occurs.  38 U.S.C.A. § 5112(b)(2).  The 
effective date of payment of benefits for a dependent spouse 
is the date of marriage, if the claim is received within one 
year, otherwise, the date notice is received of the 
dependent's existence.  38 U.S.C.A. § 5110(f); 38 C.F.R. 
§ 3.501(b).

In addition, individuals to whom benefits are being paid are 
required to certify, when requested, that any or all of the 
eligibility factors, which established entitlement to the 
benefit being paid, continue to exist.  The beneficiary will 
be advised at the time of the request that the certification 
must be furnished within 60 days from the date of the request 
and that failure to do so will result in the reduction or 
termination of benefits.  38 C.F.R. § 3.652(a).

A review of the Veteran's marital history shows that he 
married "V" in October 2000.  The record contains an 
Application for Compensation and Pension form received in 
July 2001 and signed by the Veteran showing "V" as the 
Veteran's spouse.

In a December 6, 2001, letter from the St. Petersburg RO, 
which accompanied a rating determination assigning an 
effective date of November 2001 for the award of service 
connection for the Veteran's disabilities, it was noted that 
the Veteran was being paid as a veteran with one dependent.  
His payment included an additional amount for his spouse.  
The RO indicated that the Veteran should let them know right 
away if there was any change in his marital status.  

In a December 7, 2001, letter, the St Petersburg RO informed 
the Veteran that it had included additional benefits for the 
Veteran's spouse.  The Veteran was told to immediately notify 
the RO if there was any change in the number or status of the 
dependents.  It indicated that the Veteran's failure to 
quickly tell VA of a dependency change would result in an 
overpayment in the Veteran's account which had to be repaid.  

The Veteran divorced "V" on July [redacted], 2004.  He married "L" on 
July [redacted], 2004.  The record contains no communication from the 
Veteran concerning his remarriage until June 2007.  The RO 
thereafter determined that the effective date of the removal 
of "V" as the Veteran's dependent spouse was July 31, 2004, 
and the effective date of the addition of "L" as his 
dependent spouse was July 1, 2007.

In his October 2007 notice of disagreement, the Veteran 
indicated that in a December 2003 letter, VA informed him to 
please notify them if there were any change in his current 
address or marital status.  The Veteran stated that his 
marital status had not changed, it was only to whom he was 
married that changed.  He reported that he was divorced for 
no more than 24 hours between spouses.  He stated that 
nowhere on any paper work received to date, including 
paperwork granting his disability, did it state that he had 
one year to notify VA of a change in spouses, only a change 
of marital status.  He indicated that as he had been married 
since October 2000, there was no need to notify VA.  The 
Veteran noted that VA had been given proof of his marital 
status over the last seven years and that was not in dispute.  

The Veteran stated that the benefits awarded him were for a 
veteran with an allotment for the spouse.  He noted that the 
spousal allotment was not awarded based on anything other 
than the fact that the person was the spouse of the disabled 
Veteran.  He stated that he had had a spouse since October 
2000 to the present which was not in dispute.  Therefore, the 
monies awarded should not be in dispute either.  He noted 
that VA was trying to withhold money that he and his family 
were entitled to based on a technicality.  

In his February 2009 substantive appeal, the Veteran 
indicated that he had reviewed all his paperwork and noted 
that he had not received anything that said he had to 
immediately notify VA of any status change or that he had one 
year to add new dependents.  If he had known about that 
requirement he would have informed VA right away.  He stated 
that he would not have waited three years.

The Veteran reported that he was divorced on July [redacted]and 
married on July [redacted].  This meant that there was no gap since 
the reduction in benefits would not begin until the end of 
July and he had gotten married prior to that.  He further 
stated that the one year limit did not apply as he was never 
informed of a one year limit.  He reported that had he known 
about the limit he would have notified VA right away.  

Because the precise date of the divorce from V. W. has been 
established, the law, at 38 U.S.C.A. § 5112 and 38 C.F.R. 
§§ 3.500 and 3.501, mandates that the dependent spouse be 
removed from the Veteran's compensation award effective the 
last day of the month in which the divorce occurred.  As the 
Veteran divorced V. in July 2004, the Board finds that the 
establishment of an effective date of July 31, for the 
removal of a spouse from a compensation award is appropriate 
and proper.

As it relates to the addition of L. as a dependent, the Board 
notes that the record reveals that the Veteran was married to 
L. on July [redacted], 2004.  VA was not made aware of the Veteran's 
marriage to L. until the Veteran filed his Status of 
Dependents Questionnaire form in June 2007, at which time it 
was noted that the Veteran had married L. in July 2004.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Unless specifically provided, such determination is 
made on the basis of the facts found.  38 C.F.R. § 3.400(a).

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if proof of dependents is received 
within one year from the date of such rating action.  
38 U.S.C.A. § 5110(f).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within 1 
year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

The regulation further defines the "date of claim" as the 
date of veteran's marriage or birth of his or her child or 
adoption of a child, if the evidence of the event is received 
within 1 year of the event; otherwise, the date notice is 
received of the dependent's existence, if evidence is 
received within 1 year of VA's request.  38 C.F.R. 
§ 3.401(b).  In order to receive an additional payment for a 
spouse, sufficient proof of marriage is necessary.  38 C.F.R. 
§§ 3.204, 3.205.

Pursuant to provisions of law governing the initiation of 
payments of benefit awards, the payment of increased 
compensation due to an added dependent shall commence on the 
first day of the calendar month immediately following the 
month in which the award became effective.  38 C.F.R. § 3.31.

The Board acknowledges that the Veteran has been married 
since July 2004.  However, the Veteran did not submit 
evidence of dependency within one year of his marriage.  The 
necessary information to establish dependency was not 
received until June 4, 2007.  Thus, payment of increased 
compensation based on the Veteran's dependent spouse, L. W., 
would be effective July 1, 2007.  See 38 C.F.R. § 3.31.

The Board has considered the arguments set forth by the 
Veteran.  However, under the applicable laws and regulations, 
and given the facts of this case, there is no legal basis for 
assigning an effective date earlier than July 1, 2007.


Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5- 2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).


ORDER


The effective date of July 31, 2004, for the removal of the 
Veteran's dependent spouse, V. W., from his compensation 
award was proper.

The effective date of July 1, 2007, for the addition of the 
Veteran's dependent spouse, L. W., to his compensation award 
was proper.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


